UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7479



KARLOS S. DAVIS,

                                            Petitioner - Appellant,

          versus


MARK HENRY, Warden; FEDERAL BUREAU OF PRISONS,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-98-
1642-MJG)


Submitted:   March 23, 1999                   Decided:   July 9, 1999


Before ERVIN, WILKINS, and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karlos S. Davis, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, George Levi Russell, III, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Karlos S. Davis appeals from a district court order denying

relief on his 28 U.S.C. § 2241 (1994) petition.              In his petition,

Davis asserted that the Bureau of Prisons (BOP) erred in finding

him   ineligible    for   a   sentence       reduction   under   18   U.S.C.A.   §

3621(e)(2) (West Supp. 1998).          The BOP found Davis did not qualify

for the reduction because his offense was considered “violent”

under its interpretation of § 3621(e)(2).            The district court ini-

tially granted Davis’ petition and ordered the BOP to reconsider

his eligibility for sentence reduction.             It then granted the Gov-

ernment’s motion to alter or amend its judgment under Fed. R. Civ.

P. 59(e) based upon our intervening decision in Pelissero v.

Thompson,   155    F.3d   470   (4th   Cir.     1998),   withdrawn    and   reh’g

granted, 1998 WL 971397 (4th Cir. Nov. 27, 1998) (No. 97-6156), on

rehearing, ___ F.3d ___, 1999 WL 133112 (4th Cir. Mar 12, 1999)

(Nos. 97-6156, 97-6221).          See Collison v. International Chem.

Workers Union, Local 217, 34 F.3d 233, 236 (4th Cir. 1994).                   Our

review of the record discloses that the district court committed no

reversible error.

      Accordingly, we affirm the district court’s denial of Davis’

petition.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                        AFFIRMED


                                         2